Dowling, J.:
This action is brought to recover the sum of $3,434.50 for professional services rendered by plaintiff, (an attorney) to defendant, in the prosecution of an action to obtain the reconveyance to defendant of certain real property theretofore conveyed by him to his wife; and for the services of counsel and the disbursements made therein. As the answer *888of the defendant does not deny the retainer by him. of plaintiff in his professional capacity to commence and prosecute the action in question, there is no reason for directing plaintiff to furnish the particulars of his retainer and employment by defendant and the requirement that plaintiff furnish the particulars numbered I and II is, therefore, reversed. As to the items embraced in the subdivision marked III, plaintiff has already furnished the name of the counsel whose services were obtained for the trial of the action, but he should give the reasonable value of the services rendered by such counsel. As the services claimed to have been rendered by plaintiff were all in a single action, which is sufficiently set forth in the complaint, and for the single specific purpose of obtaining a reconveyance of a definite parcel of real estate, defendant is not entitled to the items called for by subdivisions IV and V. Plaintiff has already furnished an itemized bill of the disbursements made by him and does not appeal from the direction that he furnish same as required by subdivision VI. As plaintiff alleges in his complaint that no part of his bill has been paid by defendant, and there is no defense of payment in whole or in part, the plaintiff should not be required to furnish the items called for by the latter part of said subdivision. The order appealed from will, therefore, be modified by requiring plaintiff to furnish only a statement of the reasonable value of the services rendered by the trial counsel and as so modified, it is affirmed, with ten dollars costs and disbursements to appellant. Clarke, P. J., Scott, Smith and Davis, JJ., concurred. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.